Citation Nr: 1724042	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an extraschedular, compensable disability rating for service-connected residuals of a fracture of the left little finger, to include consideration of an extraschedular total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from July 1976 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and testified at a hearing at the RO in October 2013 and a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  Transcripts of these hearings are associated with the claims file.  

The Veteran's appeal was previously denied by the Board in a decision issued in August 2015.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the Veteran's appeal for the Board to take action consistent with the JMR.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously mentioned, the Board previously adjudicated the Veteran's appeal in August 2015 at which time it denied the Veteran's claim for a compensable disability rating for his service-connected residuals of a fracture of the left little finger.  This decision included consideration of not only a higher disability rating under the VA rating schedule but also whether referral was warranted for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) and entitlement to a total disability rating due to individual unemployability (TDIU).  

In the JMR, the parties' agreement does not disturb the Board's decision as it relates to the denial of a higher schedular rating for the Veteran's service-connected left little finger disability.  Rather, the parties agreed that the Board's analysis was in error only with respect to its analysis of the extra-schedular and TDIU components of the Veteran's claim.  Thus, the Board finds that the only remaining matters for it to consider at this time are entitlement to an extra-schedular rating and a TDIU.

As to the extra-schedular rating, in the JMR, the parties agreed that the Board's reasons and bases were not adequate because the Board did not compare the level of severity and symptomatology of the Veteran's service-connected disability with the criteria in the rating code.  Rather, the Board's analysis was conclusory in nature with discussion of neither the symptoms nor the rating criteria.  Furthermore, the parties agreed that the Board erred in not accounting for Johnson v. McDonald, 762 F.3d 1372, 1364 (Fed.Cir. 2014), which requires consideration of the collective impact of service-connected disabilities when reasonably raised by the record.  In the JMR, the parties point to testimonial evidence from the RO and Board hearings that they say reflects that the combined effects of the Veteran's service-connected back and left little finger disabilities was reasonably raised in the record and, therefore, such effect should be considered in the context of the Board's § 3.321(b) analysis.

As to the TDIU component of the Veteran's claim, the parties agreed that the matter of entitlement to a TDIU has been reasonably raised by record pursuant to Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The JMR further notes that "the Board's discussion appears to suggest that to obtain entitlement to TDIU, the record must indicate that it is warranted 'due solely to the service-connected left fifth finger disability.'  (BVA dec. at 9, emphasis added).  In fact, 38 C.F.R. § 4.16(b) states that 'total disability ratings may be assigned . . . when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.'  Id., (emphasis added).  Thus, on remand, in providing its statement of reasons or bases as to its adjudication of the matter of TDIU, the Board should consider [Veteran's] other service-connected disabilities, or explain why it need not do so."
Subsequently, in March 2017, the Veteran's attorney submitted additional argument along with new evidence including an affidavit by the Veteran, a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and the February 2017 private physician's statement providing medical opinions regarding the disability rating assigned for the Veteran's service-connected lumbar spine and left little finger disabilities and the effects these disabilities have on his employability.  

Meanwhile, during the pendency of the Veteran's current appeal, he filed a claim for an increased disability rating for his service-connected lumbar spine disability (he is service-connected for a compression fracture of the second lumbar vertebra, which had been rated as 20 percent disabling).  In a January 2015 rating decision, he was awarded an increase to 40 percent, as well as a separate 20 percent disability rating for radiculopathy of the right lower extremity, effective September 29, 2014.  However, he disagreed with that decision and perfected an appeal seeking higher ratings.  He is currently awaiting a video-conference hearing before a member of the Board on that appeal.  His attorney has also raised a claim of TDIU as a component of that increased rating claim as well.  See letter received May 11, 2017.  

In conjunction with the Veteran's claim for a higher rating for his lumbar spine disability, additional VA treatment records were associated with the claims file in April 2016 that are relevant to the Veteran's claim for a compensable disability rating for his service-connected left little finger disability presently before the Board.  Significantly, these treatment records show continued treatment for complaints of pain in the Veteran's left hand (prior records only showed a few episodes of treatment in 2012), as well as his requesting and being provided a brace for his left hand pain from VA in September 2015.  This is significant as prior VA examinations show the Veteran denied use of assistive devices and the last examination conducted was in December 2013.  

In his March 2017 brief, the Veteran's attorney requests that, based upon the evidence (including the new evidence submitted), the Veteran's claim be remanded for referral for extra-schedular consideration.  He argues that the first element of Thun v. Peake, 22 Vet. App. 111, 115 (2008), that the rating criteria not contemplate the symptoms the Veteran is experiencing, is met in that, as a result of his left finger fracture, which affects his dominant hand, the Veteran has experienced the following significant symptoms that are not considered by the rating criteria throughout the entire time period on appeal:

 Pain in his left hand, flare ups where pain spikes to a seven or eight out of ten;
 A dull, throbbing ache and tenderness about his left ring and little fingers;
 Reduced grip strength in his left hand;
 Less movement than normal, weakened movement, and pain on movement;
 Difficulty functioning due to left-handed pain, and an inability to perform the tasks required of his job; and
 Radiating pain from his left little finger throughout his left hand, up through his left arm, and into his left shoulder. 

Additionally, he argues that the Veteran's left little finger disability consists of other related factors, such as marked interference with employment, such as he meets the second Thun element.  He points to the Veteran's testimony at the October 2013 RO hearing and the May 2015 Board hearing at which the Veteran testified that his left hand would lock up and become significantly painful upon use and he described having a "hard time functioning" in any capacity with his left hand for more than an hour due to pain, including at work, respectively.  He also points to the Veteran's December 2016 affidavit in which he related his last employment was as a housekeeper and janitor for VA and that his service-connected left little finger disability had an impact on his ability to perform his duties because "after no more than an hour of having to lift and grasp objects, my left hand would cramp up on me and prevent me from continuing my work....  I did my best to continue but I ultimately quit after about four months because I simply couldn't keep performing the work anymore.  My left hand disability continues to profoundly limit my ability to function in my everyday life."  The attorney argues that this evidence not only demonstrates marked interference with employment, but that the Veteran's disability actually prevents him from working and hinders his ability to perform daily activities independently.  In addition, the attorney pointed out that the private physician concluded in his February 2017 medical opinion that the Veteran's left hand disability precludes his ability to perform many arm actions required of even sedentary work.  

The Board does not agree with the Veteran's attorney that the rating schedule does not take into consideration the Veteran's pain and limitation of function in evaluating his service-connected left little finger disability.  Although the rating criteria itself does not list such things, VA regulation provides that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Pain may be taken into consideration when rating "functional loss."  However, pain on motion is not, itself, "functional loss," but "may result in functional loss...only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Consequently, when evaluating the Veteran's service-connected left little finger disability, his pain and limitation of function have been factors considered when determining the appropriate disability rating to be assigned under VA's rating schedule.  

However, the Board noted that the underlying problem with this case is that the VA rating schedule does not provide a compensable disability rating for disabilities of the little finger alone.  To even warrant a 10 percent disability rating, there would have to be present favorable ankylosis of both the ring and little finger (see 38 C.F.R. § 3.71a, Diagnostic Code 5223), which to date has not been shown by the evidence of record.  However, from the attorney's arguments, it sounds like that would not satisfy the Veteran even if it were.  Instead, his claim is that the service-connected left little finger disability causes dysfunction of the entire left hand, in addition to affecting the left arm, and for that he wants an extra-schedular disability rating.    

The Board notes that the rating schedule provides in a Note to Section III, Ankylosis of Individual Digits, that the rater should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  However, as stated, there is no evidence that the Veteran's left little finger is ankylosed.  The Board acknowledges that the rating code sheet indicates the Veteran's disability has been evaluated using Diagnostic Code 5299-5227, which indicates his disability is rated as analogous to ankylosis.  This rating code was assigned in 1978 when service connection for this disability was first established.   The RO has clearly stated in subsequent rating decisions that the Veteran's disability is rated by analogy to ankylosis.  However, in the October 2012 rating decision, which is under appeal, the RO actually evaluated the Veteran's disability based upon painful motion under Diagnostic Code 5230, which appears to be a more appropriate Diagnostic Code to use in evaluating the Veteran's disability because his main complaints, especially until the recent submissions, have been pain and limitation of motion.  

Although it appears that, during the current appeal, he has made statements suggesting the service-connected left little finger disability causes functional impairment throughout the left hand, it does not appear that the objective evidence showed such functional impairment prior to the Board's decision in August 2015.  However, the new VA treatment records and the new evidence (Veteran's affidavit and February 2017 private medical statement) submitted in March 2017 when considered together indicate a possibility that the Veteran's service-connected disability has worsened and now affects more than just the left little finger.  Consequently, the Board finds that remand is warranted for additional development and for the RO to consider in the first instance this new evidence and whether it is sufficient to assign a higher schedular rating or whether it triggers referral for consideration of an extra-schedular disability rating under Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Regarding the claim for entitlement to a TDIU, in his March 2017 brief, the Veteran's attorney argues that a TDIU should be awarded because the evidence of record reflects the Veteran is unable to follow substantially gainful employment due to his service-connected disabilities, to wit, a lumbar disability, right lower extremity radiculopathy and residuals of a left little finger fracture.  In the JMR, the parties took note that the Board's discussion in the August 2015 decision "suggest[ed] that to obtain entitlement to TDIU, the record must indicate it is warranted 'due solely to the service-connected left fifth finger disability.'  After citing to 38 C.F.R. § 4.16(b) and emphasizing that it says "service-connected disabilities," the parties then stated that the Board should consider the Veteran's other service-connected disabilities or explain why it need not do so.  

The Board finds that, at this time, it need not consider any disability other than the service-connected left little finger disability in adjudicating the TDIU component of the Veteran's claim for an increased disability rating for that disability.  Such TDIU claim is known as a "Rice TDIU" because it was raised during the administrative appeal of the Veteran's claim for an increased rating for his service-connected left little finger disability and it is, therefore, a component of that claim for benefits related solely to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  Such a claim is limited to whether a veteran is unemployable exclusively due to the service-connected disability (or disabilities) on appeal.  That is the type of TDIU claim that the Board considered in its August 2015 decision and why its discussion was limited to whether a TDIU was warranted "solely" due to the service-connected left little finger disability.  

In contrast, the type of claim the Veteran's attorney is requesting is known as a "traditional TDIU" claim.  A traditional TDIU claim considers whether a veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  Such a claim requires the submission of a VA Form 21-8940, which the Veteran just submitted in March 2017.  Thus, at this time, the RO has not adjudicated such claim and the Board finds that it has no jurisdiction to consider such claim.  Rather the Board's jurisdiction is limited to the Rice TDIU claim that is a component of the increased rating claim on appeal.

However, even if the Board wanted to grant a TDIU, it could not do so at this time because the Veteran's service-connected disabilities do not meet the schedular criteria for such a rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for a lumbar spine disability, evaluated as 20 percent disabling prior to September 29, 2014, and as 40 percent disabling thereafter; right lower extremity radiculopathy, evaluated as 20 percent disabling as of September 29, 2014; and residuals of fracture of left little finger, evaluated as 0 percent disabling.  His combined disability rating was 20 percent prior to September 29, 2014, and 50 percent thereafter.  Thus, clearly the schedular criteria for a TDIU have not been at any time during the appeal period.  

If the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation, for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board notes that the newly submitted evidence sets forth more direct statements and allegations, as well as provides a medical opinion, regarding the Veteran's claim that his service-connected left little finger disability has caused him to be unable to obtain and follow a substantially gainful occupation.  As the Board is remanding for additional development of the claim for an extra-schedular rating, that evidence should also be considered in rendering a decision on the TDIU claim.  

Thus, the Board finds that remand of the Veteran's claim is warranted for additional development and consideration by the AOJ of the new evidence submitted by the Veteran in connection with the extra-schedular and TDIU components of his claim for a compensable disability rating for his service-connected left little finger disability as herein set forth.

First, it appears that not all VA treatment records have been associated with the Veteran's claims file.  The Veteran filed his claim for an increase in November 2011.  However, the VA treatment records received prior to the Veteran's claim stop in January 2009.  The only batch of VA treatment records associated with the claims file related to the present appeal are from December 2011 through January 2012.  These records do not appear to complete as there is an OT treatment note indicating it is his third visit, but the notes for the first and second visits are not in the records.  The next batch of VA treatment records was associated with the claims file in April 2016 for the period of November 2013 through April 2016.  Another batch was associated with the claims file in November 2016 for May through October 2016.  Consequently, there are potentially relevant treatment records that have not been associated with the claims file for the period of November 2010 to October 2013.  Thus, on remand, those records should be associated with the Veteran's claims file.

In addition, in the affidavit submitted in March 2017, the Veteran states his last employment was working in housekeeping at the VA Medical Center in Des Moines, Iowa, sometime in 2012.  The Board notes that a January 2012 Social Work note shows he was to end a CWT job in a week as he had secured a VA housekeeping job.  The Veteran stated he quit this job after about four months because he could not continue to perform the work due to his left hand pain.  However, the VA treatment records since November 2013 show the Veteran has periodically participated in the Compensated Work Therapy/Transitional Work (CWT/TW) program including doing janitorial/cleaning jobs. In fact, April 2014 Vocational Rehabilitation and Social Work notes show he was doing this type of work with the CWT program and was supposed to start applying for part-time jobs in that area despite reporting pain in his back and hand.  He completed a CWT/TW program in Housekeeping the last pay period in 2014 during which he worked 56 hours earning $8.25.  However, this note also indicates the Veteran's last day was January 8, 2015 as he advised he could no longer do the work required of him as the position was too physically taxing on his body.  Subsequently, however, the Veteran participated in time-limited CWT programs in positions that did not require such strenuous tasks such as an escort.  Thus the VA treatment records are showing the Veteran has participated in work-related activities since 2012.

Unfortunately, it is unclear from the available records the length of time the Veteran was employed through the CWT/TW program, the exact nature of that employment, and the extent, if any, the Veteran's service-connected left little finger disability affected his performance.  As this information may be in the Veteran's CWT/TW records, they would be relevant to the present inquiry.  Moreover, as the Veteran says his last employment was with housekeeping at the Des Moines' VA Medical Center in 2012 and he left that employment due to his service-connected left little finger disability, his employment records would appear to be relevant to the present inquiry.  Such records should also be sought on remand.

Finally, the Board finds the new evidence submitted in March 2017 along with the new VA treatment records indicate a possible worsening in the Veteran's service-connected left little finger disability since he was last examined in December 2013.  At that examination, his main complaint was of limitation of motion and pain in his left hand of a severity of 7 out of 10, worse with movement and when he uses the hand more.  The Veteran denied using assistive devices.  He did not report that flare-ups impacted the function of the hand and there was no tenderness to palpation of the joints or the soft tissue of the hand or fingers.  His hand grip was 5/5 bilaterally.   The examiner stated that the condition did not result in limitation of motion of other digits or interference with the overall function of the hand nor did it impact his ability to work.  

However, in his recent affidavit and his statements to the private physician who gave the February 2017 medical opinion, the Veteran related he wears a wrist brace for support (VA treatment records show he received this in September 2015).  He has also related having difficult with fine motor skills including difficulty typing, writing and buttoning his shirt.  He had not reported such difficulties nor were such limitations noted on objective examination in December 2013 or previously.  Moreover, he stated he is not able to lift more than a few pounds with his left hand or lift anything requiring two hands.  He had previously reported only having difficulty making a full fist and this caused grasping and carrying items difficult.  Furthermore, the Veteran says he now cannot engage in many physical activities he would like to, such as picking up his grandchildren or play basketball with them, because of his left hand disability.  Finally, the private physician indicated the Veteran's hand grip strength was less in his left hand than his right, but the prior examinations did not indicate such decrease in strength.  The Board notes that the February 2017 private evaluation does not appear to be based upon a physical examination of the Veteran but merely on a records review and a telephone interview.  Thus a new examination is warranted.

The Board also notes that the private physician indicates that the Veteran experiences tingling and numbness symptoms with local tenderness between the fifth (little) and fourth (ring) fingers that was believed to be caused by an "interdigital neuroma."  (An October 2013 VA Pain Management note was referenced for this finding although it is not in the treatment records available in the claims file.)  The private physician opined, however, that the Veteran's symptoms are more likely than not due to involvement of the ulnar nerve secondary to post-traumatic scarring.  This evidence raises a question of whether the Veteran's has neurological residuals due to service-connected fracture that may warrant a separate disability rating, which question should be developed and adjudicated on remand.

Once additional development is completed, the AOJ should consider all the evidence of record (not just the new evidence) and refer the claim for consideration of both an extra-schedular disability rating and a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any relevant, outstanding VA and non-VA treatment records, including his VA treatment records from the VA Medical Center from Des Moines, Iowa, for the period of November 2010 to October 2013 and from November 2016 to the present.

2.  Associate with the Veteran's claims file the Veteran's VA vocational rehabilitation file, including records relating to his participation in the CWT/TW program at the VA Medical Center in Des Moines, Iowa, from 2011 to the present (note:  these are likely located with Vocational Rehabilitation). 

3.  Obtain, with any assistance necessary from the Veteran, his employment records from the VA Medical Center in Des Moines, Iowa, from 2011 to the present. 

4.  After the development in paragraphs 1 through 3 has been accomplished and any available evidence has been associated with the claims file, the Veteran should be scheduled for an appropriate VA neurological and orthopedic examination to ascertain the current severity of his service-connected left little finger disability, to include consideration of its impact on the other digits of the left hand or interference with overall function of the left hand and any neurological disability as asserted by the Veteran.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

Examination, to include all necessary tests and studies, should be conducted in order to ascertain the severity of the Veteran's service-connected left little finger disability and its impact on the adjacent digit and the overall functioning of the hand.  In particular, the examiner is asked to provide an opinion as to:

a. Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left little finger disability causes pain in his entire left hand?; and 
b. Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left little finger disability causes a pain, tenderness, and locking of his adjacent left ring finger?; and
c. Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left little finger disability causes reduced grip strength and pain with gripping in his left hand?; and
d. Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left little finger disability causes functional limitations like an inability to perform tasks like paying a bill and grasping a cane?; and
e. Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left little finger disability includes neurological disability, specifically numbness of the finger, weakness of the left grip of the hand, and/or radiating pain from his left little finger throughout his left hand, up through his left arm, and into his left shoulder.  See October 11, 2013 VA Pain Management note showing suspicion of interdigital neuroma versus February 2017 private medical statement opining symptoms of tingling and numbness with local tenderness between the fifth and fourth fingers is due to involvement of the ulnar nerve secondary to post-traumatic scarring.  
f. Finally, the examiner should set forth a detailed account of the impact the Veteran's service-connected lumbar spine disability with right lower extremity radiculopathy has on his service-connected left little finger disability due to his need to use a cane for stability while ambulating and explain whether such impact is expected or is unusual or extraordinary.

In rendering any opinions, the examiner should specifically consider and discuss the Veteran's testimony at the RO and Board hearings conducted in October 2013 and May 2015, respectively; the Veteran's December 2016 affidavit; and the February 2017 private medical statement.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Then, refer the case to the Director, Compensation Service, for extraschedular consideration of the disability rating for the little finger disability and TDIU.

6.  Thereafter, the Veteran's claim should be readjudicated ONLY AS TO THE EXTRA-SCHEDULAR RATING AND TDIU COMPONENTS.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

